Citation Nr: 0904401	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 2004.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision that, 
in pertinent part, denied service connection for a back 
disability.  The Veteran timely appealed.

In March 2006, the Veteran testified during a hearing before 
the undersigned at the RO.  In October 2007, the Board 
dismissed the appeal of an increased compensable evaluation 
for left ear hearing loss.   


FINDING OF FACT

The competent evidence is against a link between the 
Veteran's current back disability, to include degenerative 
disease, and service.


CONCLUSION OF LAW

A back disability, to include degenerative disease, was not 
incurred or aggravated in service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through October 2004 and November 2005 letters, the RO 
notified the Veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Board 
finds no prejudice to the Veteran in proceeding with a denial 
of service connection for a back disability, to include 
degenerative disease, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection.  The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the Veteran is not harmed by any defect with 
regard to these elements of the notice.
 
Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

Private treatment records show complaints of lower back and 
middle back pain in 1997.

Service treatment records reflect that the Veteran's duty was 
restricted from January 1999 to February 1999, with no heavy 
lifting for four weeks.  Although the Veteran reported 
chronic back pain in October 2002, he denied having recurrent 
back pain on annual examinations.  Records show that, in 
August 2004, the Veteran reported a back injury and that he 
sought chiropractic treatment.

During a November 2004 VA pre-discharge examination, the 
Veteran reported that he had injured his back in 1996 [sic] 
while closing some heavy hangar doors.  He reportedly 
suffered severe pain in the middle and lower back.  Since 
then, the Veteran has had intermittent back pain, and 
incapacitating back pain two or three times a year.  
Examination revealed no limited ranges of motion, and no 
intervertebral disc syndrome.  X-rays of the thoracic spine 
and lumbar spine were normal.  While symptoms were consistent 
with chronic intermittent strain of the lumbar spine, the 
examiner found no pathology to render a diagnosis.

In January 2005, the Veteran's treating chiropractor, Randall 
T. Roberts, D.C., reported that the Veteran had findings 
positive for a permanent injury related to trauma of his 
upper thoracic spine.

Records show that, in May 2005, the Veteran took leave from 
work due to back pain; he could not stand up straight, and 
reported back pain from lifting groceries.  Dr. Roberts noted 
that X-rays revealed acute antalgia, left lumbar scoliosis 
with disc wedging acute at L3-L4.  There also was evidence of 
a previous trauma to the lower thoracic area, with 
degenerative joint disease at L2-L5,T8-T12, and the lower 
cervicals.  Orthopedic and neurological findings were 
positive for a diagnosis of lumbar strain/sprain, muscle 
spasms right, myositis, radiculitis, and disc degeneration 
L3-L5.
    
During a May 2005 VA examination, the Veteran reported that 
his back "went out on him" in July 1986 when he was closing 
some hangar doors.  He reportedly spent three days in bed 
after this because of the stabbing pain.  The pain prevented 
any movement.  Since then, he had occasional pain, usually 
aggravated by heavy lifting.  His last flare-up occurred last 
weekend, and X-rays were taken.  The examiner noted that the 
Veteran was very cautious in using his back.  Although there 
was limited extension of the back, the examiner found 
essentially a normal examination.  The Veteran was to make 
available to the claims department the updated X-rays.

In March 2006, another chiropractor, Joshua Christensen, 
D.C., noted that the Veteran presented with a history of re-
occurring back pain that began in 1986 while trying to close 
hangar doors.  Examination was consistent with his history of 
chronic low back pain.

Also in March 2006, the Veteran testified that he moved 
aircraft into a hangar and that he injured his back in July 
1986 while actually pushing forward on a hangar door that was 
on rollers.  At the time there was an extremely sharp, 
stabbing pain in his low and middle back.  The Veteran spent 
the long weekend in the barracks, and sought chiropractic 
care.  The Veteran is competent to testify on factual matters 
of which he has first-hand knowledge. Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

In February 2008, a VA orthopedist provided a medical 
advisory opinion, finding that the veteran's chronic low back 
pain is less likely as not caused by alleged activity while 
in service.  The orthopedist noted that there were no 
witnesses to the July 1986 incident, and no notes on record 
until approximately nine years later pertaining to residuals.  
X-rays taken in 2004 also were interpreted as normal.  The 
orthopedist opined that the two longitudinal X-rays of the 
entire spine did not substantiate Dr. Robert's diagnosis.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The VA orthopedist reviewed the entire claims file, including 
the veteran's chiropractor reports and recent X-rays.  He 
cited to the post-service findings of chronic low back pain 
and noted the lack of any abnormal back problems in service.  
He reviewed the x-ray studies and pointed out his differences 
with the chiropractor over their interpretation.  It was 
concluded that it was less likely that any current back 
disability was incurred or related to service.  The VA 
opinion is factually accurate, fully articulated, and 
contains sound reasoning.  Therefore, the VA opinion is 
afforded significant probative value.  

While the Veteran is competent to describe any injuries to 
his back that occurred in service, he is not competent to 
diagnose back disability or relate current back disability to 
a previous injury.  As the VA orthopedist indicated in 
February 2008, if the injury in 1986 triggered a chronic back 
disability, follow-up records would be expected to reflect 
this and they have not.  A clear preponderance of the 
evidence is against a finding that chronic back disability 
had its onset in service or that arthritis manifested to a 
compensable degree within the first post-service year.  Thus, 
service connection for a back disability, to include 
degenerative disease, is not warranted.




ORDER

Service connection for a back disability, to include 
degenerative disease, is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


